 
MODIFICATION TO DEVELOPMENT AND MARKETING AGREEMENT
 
THIS MODIFICATIONAGREEMENT dated July 21, 2008 applies to the DEVELOPMENT AND
MARKETING AGREEMENT (the "Agreement') made and entered into and effective as of
December 15, 2003 by and between BioCheck, Inc., a California corporation
('BioCheck") and AngioGenex, Inc., a New York corporation ("Angio').
 
Modification
 
Pursuant to Section 14 (H) of the Agreement, the Parties agree to modify the
Agreement to remove Section 3 (C) entitled "Minimum Annual Licensing Fee.” As a
result of this modification BioCheck shall have no past, current, or future
contractual obligation to pay Angio any minimum annual royalties called for
under Section 3 ( C) of the Agreement.
 
IN WITNESS WHERE OF, duly authorized representatives of each of the Parties has
executed and delivered this Modification Agreement as of the Effective Date.
 
BIOCHECK, INC.
 
 ANGIOGENEX , INC.
 
           
By:
      
By:
       
Dr. John Chen, President
 
Bill Garland, Chief Operating Officer

 